DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 were cancelled in a preliminary amendment.
Claims 21-32 are pending in this action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24-26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang) (US 2021/0099912 A1) in view of Bu Qiaochu (Bu) (WO 2018103512 A1).  
As per claim 21: Zhang discloses a method performed by a network function comprising:
determining a value of public land mobile network (PLMN) rate control applicable to a terminal device (see abstract; par. 0155, 0215, 0239); and
when determining that the value of PLMN rate control, sending the PLMN rate control to the terminal device (see par. 0017, 02150239). But, Zhang does not explicitly teach about --- determining [that] data rate is changed and when determining that the data rate is changed, sending the changed data rate to the terminal device. However, in the same field of endeavor, Bu teaches --- in this embodiment of the present invention, when the Serving PLMN rate control policy on the MME changes, for example, the static configuration changes or the dynamic load capability of the MME changes, the UE can be notified in time to update the uplink rate threshold (that is, the uplink limit rate), so as to achieve the effect of the policy change (see at least,  par.0112-0113,  0052, 0090, 0096, 0113).  Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Zhang 
As per claim 26: the features of claim 26 are similar to the features of claim 21, except ---- a connection between the terminal device and a gateway node --- which is taught by Zhang (see par. 0044, particularly, last 12 lines).
As per claim 31: the features of claim 31 are similar to the features of claim 21, except the --- at least one processor; and at least one memory, which is considered as obvious elements within the applied prior art. Hence, claim 31 has been rejected on the same ground and motivation as claim 21.
As per claim 32: the features of claim 32 are similar to the features of claim 31, except the --- at least one processor; and at least one memory, which is considered as obvious elements within the applied prior art. Hence, claim 32 has been rejected on the same ground and motivation as claim 32.
As per claim 24: The Zhang teaches a method of claim 21, wherein
the PLMN rate control is sent in a Downlink non-access stratum (NAS) Transport message, the Downlink NAS Transport message is a request for modifying a connection between the terminal device and a gateway node (see par. 0073,  0151, 0172); and
the request for modifying a connection between the terminal device and a gateway node is a Modify evolved packet system Bearer Context Request message or a protocol data unit Session Modification Command message (see abstract; par. 0007, 0044, 0052, 0073, 0172). Note that in the combined prior art, Usuda teaches “changed value” as indicated in the rejection of claim 21 above. Motivation is same as provided in the rejection of claim 21 above.
As per claim 25: in the multiple features recited in claim 25, only one feature is required to be satisfied as indicated in the preamble by the phrase “wherein determining that the value of PLMN rate control has been changed comprises one of:” to that Zhang teaches --- determining that the terminal device has moved from a first PLMN to a second PLMN and values of PLMN rate control are differently configured in the network function for the first and second PLMNs (see par. 0012, 0044, 0063); 
determining that the terminal device has moved from a first PLMN to a second PLMN and a value of PLMN rate control configured in the network function for the second PLMN is different from that configured in previous network function for the first PLMN (see par. 0004, 0044) (note PLMN, HPLMN, 5G – different networks);  
determining that the terminal device remains in a same PLMN and a value of PLMN rate control configured in the network function for the same PLMN has been changed (see par. 0044, 0148, 0151, 0160); or 
determining that the terminal device remains in a same PLMN and a value of PLMN rate control configured in the network function for the same PLMN is different from that configured in previous network function for the same PLMN (see par. 0044, 0148, 0151, 0160, 0224).
As per claim 29: the feature of claim 29 is similar to the feature of claim 24. Hence, claim 29 has been rejected on the same ground and motivation as claim 24.
As per claim 30: Zhang teaches about a method of claim 26, wherein the network function is a session management entity or a mobility management entity (see par. 0011-0012, 0055).
s  22-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of references applied to claims 21 above and further in view of (Ronneke (US 2017/0048746 A1).
As per claim 22: as discussed above in the rejection of claim 21, Zhang teaches about a method of claim 21, wherein whether the value of PLMN rate control (see Zhang, par. par. 0044, 0054-0055) and determining change of rate (see Usuda, par. 0050). But, the combined reference does not explicitly teach about --- response to a request for tracking area update (TAU) from the terminal device. However, in the same field of endeavor, Ronneke teaches --- The initial Non-Access Stratus (NAS) message may be one of an Attach Request message or a Tracking Area Update Request message, and the NAS response message may be one of an Attach Accept message or a Tracking Area Update Accept message (see par. 0110, 0116). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the teaching of the combined references applied to claim 21 above with that of Ronneke for an advantage of --- regulating the transmission of user data traffic in a wireless network (PLMN) (see par. 0005).
As per claim 23:  Ronneke teaches about a method of claim 22, wherein the changed value of PLMN rate control is sent in a reply for accepting TAU (see par. 0110, 0116). Note that “the changed value of PLMN rate control” is taught by the references applied to claim 21. Motivation is same as provided in the rejection of claim 21.
As per claim 27: the feature of claim 27 is similar to the feature of claim 22. Hence, claim 27 has been rejected on the same ground and motivation as claim 22.
As per claim 28: the feature of claim 28 is similar to the feature of claim 23. Hence, claim 28 has been rejected on the same ground and motivation as claim 23.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        1/20/2022